UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------------X
                                         :
 UNITED STATES OF AMERICA,               :    S1: 20cr0052 (DLC)
                                         :
           -v-                           :    MEMORANDUM OPINION
                                         :        AND ORDER
 TIMOTHY WALLACE,                        :
                                         :
                     Defendant.          :
                                         :
 --------------------------------------- X


DENISE COTE, District Judge:

     On April 3, 2020, the defendant sought release on bail from

the Metropolitan Correctional Center (“MCC”) pursuant to 18

U.S.C. §§ 3142(f) and 3142(i), on account of the COVID-19

pandemic.   The Government opposes the defendant’s release.    The

defendant’s application for release on bail is denied.

     The defendant, who is thirty-two years old, has been

indicted for violation of 21 U.S.C. § 846.   In particular, he

has been indicted for conspiring to distribute 280 grams and

more of mixtures and substances containing a detectable amount

of cocaine base, in violation of 21 U.S.C. § 841(b)(1)(A), and

mixtures and substances containing a detectable amount of

cocaine, in violation of 21 U.S.C. § 841(b)(1)(C).   He is facing

a mandatory minimum term of imprisonment of ten years.   Trial is

scheduled for November 2, 2020.
    On March 6, 2020, this Court ordered that the defendant be

detained pending trial, concluding that the defendant posed a

danger to the community.   The defendant makes this application

pursuant to Sections 3142(f) and 3142(i).

    Pursuant to Section 3142(f), a

    hearing may be reopened, before or after a
    determination by the judicial officer, at any time
    before trial if the judicial officer finds that
    information exists that was not known to the movant at
    the time of the hearing and that has a material
    bearing on the issue whether there are conditions of
    release that will reasonably assure the appearance of
    such person as required and the safety of any other
    person and the community.

18 U.S.C. § 3142(f).

    The defendant argues that the new information that

justifies a reopening of the bail hearing and that was not known

on March 6 is the outbreak of the COVID-19 pandemic.     While

there can be no dispute that the COVID-19 pandemic has imposed

enormous strains upon all institutions, including correctional

facilities, the public health crisis does not have a “material

bearing” on whether there are conditions of release that would

reasonably assure the safety of the community.   As the defendant

has presented no new evidence that changes the Court’s

conclusion that the defendant poses such a danger, the Court

declines to order his release pursuant to Section 3142(f).

      The defendant also argues that he should be released

pursuant to Section 3142(i).   He requests that he be released to


                                 2
home confinement and returned to live with the mother of his

children and their two young children, with whom he resided for

the ten years preceding his incarceration.

    Section 3142(i) provides that a

    judicial officer may, by subsequent order, permit the
    temporary release of the person, in the custody of a
    United States marshal or another appropriate person,
    to the extent that the judicial officer determines
    such release to be necessary for preparation of the
    person’s defense or for another compelling reason.

18 U.S.C. § 3142(i).   The defendant has not shown that his

release will be to the custody of an appropriate person or

is necessary for a compelling reason.

    Based on the record before the Court, it appears that

the defendant’s release to the custody of the mother of his

children would endanger the safety of the community.     The

defendant was living with his family at the time he is

alleged to have committed the very serious crimes with

which he is charged.   As described at the March 6 hearing,

there is evidence that the defendant’s drug trafficking

included activity conducted from his apartment and that on

at least one occasion he obtained the assistance of the

mother of his children in doing so.

    The defendant also has not shown that his release is

necessary for preparation of his defense.    Trial is not set

to begin for roughly seven months, and, in the meantime,



                                 3
the defendant is able to communicate with his counsel by

telephone, as he already has done twice since his March 6

detention.   The defendant also has not shown that his

release would lessen any risk to his health presented by

COVID-19.    The defendant’s request for release pending his

November 2 trial, therefore, is denied.


Dated:      New York, New York
            April 9, 2020

                                 ______________________________
                                         DENISE COTE
                                 United States District Judge




                                   4
